This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4 v.                                                                                   No. 35,921

 5 JONAS TERWILLIGER,
 6
 7         Defendant-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Briana H. Zamora, Judge

10 Hector H. Balderas, Attorney General
11 Santa Fe, NM

12 for Appellee

13 Ben A. Ortega
14 Albuquerque, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 HANISEE, Judge.

18   {1}    Defendant Jonas Terwilliger appeals from the district court’s affirmance of his

19 conviction after a jury trial in metropolitan court for aggravated driving while under

20 the influence of intoxicating liquor (DWI). [DS 3; RP 122-33] In this Court’s notice
 1 of proposed disposition, we proposed to adopt the district court’s memorandum

 2 opinion affirming the conviction. [CN 2] Defendant filed a memorandum in

 3 opposition, which we have duly considered. Remaining unpersuaded, we affirm

 4 Defendant’s conviction.

 5   {2}   Defendant raises no new arguments apart from those that he made in his

 6 docketing statement [DS 5] and in the statement of the issues he filed with the district

 7 court in his on-record appeal [RP 104]. In this Court’s notice of proposed disposition,

 8 we proposed to adopt the district court’s thorough and well-reasoned memorandum

 9 opinion in response to Defendant’s arguments. [CN 2; see also RP 122-31] Defendant

10 has failed to raise any new arguments or issues to convince us to reconsider our

11 proposed adoption of the district court’s memorandum opinion. As such, all of the

12 arguments in Defendant’s memorandum in opposition have been addressed by this

13 Court in its notice of proposed disposition and/or by the district court’s memorandum

14 opinion this Court proposed to adopt, and we refer Defendant to the responses therein.

15 [See RP 122-31]

16   {3}   Accordingly, for the reasons set forth in our notice of proposed disposition and

17 herein, and for the reasons articulated in the memorandum opinion of the district

18 court, we affirm Defendant’s conviction.

19   {4}   IT IS SO ORDERED.


                                              2
1                                      _____________________________
2                                      J. MILES HANISEE, Judge
3 WE CONCUR:



4 __________________________________
5 M. MONICA ZAMORA, Judge



6 __________________________________
7 HENRY M. BOHNHOFF, Judge




                                  3